 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is being executed and delivered as of September 28, 2018 (the “Closing Date”),
by and among MYR Group Inc. (the “Borrower”), the Lenders party hereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). All capitalized terms used herein without definition
shall have the same meanings as set forth in the Credit Agreement described
below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are party to
that certain Amended and Restated Credit Agreement dated as of June 30, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:

 

1.       Amendments to the Credit Agreement. Effective as of the Closing Date,
but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement shall be amended as follows:

 

(a)     Section 1.01 of the Credit Agreement is hereby amended to amend and
restate the definition of each of “Alternate Base Rate”, “LIBO Rate” and “LIBO
Screen Rate” as follows:

 

“Alternate Base Rate” means, for any day, a rate per annum equal to (i) if the
applicable Loan or Borrowing is denominated in Dollars, the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period in
Dollars on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day and (ii) if the applicable Loan or Borrowing is denominated in Canadian
Dollars, the Canadian Prime Rate. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Canadian Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Canadian Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest for any Eurocurrency Borrowing denominated in any
LIBO Quoted Currency pursuant to Section 2.14 hereof, then the Alternate Base
Rate shall be the greater of clauses (i)(a) and (i)(b) above and shall be
determined without reference to clause (i)(c) above. For the avoidance of doubt,
if the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 



 

 

 

“LIBO Rate” means, with respect to (A) any Eurocurrency Borrowing denominated in
any LIBO Quoted Currency and for any applicable Interest Period, the LIBO Screen
Rate at approximately 11:00 a.m., London time, on the Quotation Day for such
currency and Interest Period and (B) any Eurocurrency Borrowing in Canadian
Dollars and for any applicable Interest Period, the CDOR Screen Rate for
Canadian Dollars at approximately 11:00 a.m., Toronto time on the Quotation Day
for Canadian Dollars and such Interest Period; provided that, if the LIBO Screen
Rate or the CDOR Screen Rate, as applicable, shall not be available at such time
for such Interest Period (the “Impacted Interest Period”), then the LIBO Rate
for such currency and such Interest Period shall be the Interpolated Rate. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.14.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any LIBO Quoted Currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such LIBO Quoted Currency for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

(b)           Section 2.14 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

SECTION 2.14. Alternate Rate of Interest.

 

(a)       If at the time that the Administrative Agent shall seek to determine
the LIBO Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBO Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) (which conclusion shall be conclusive and binding
absent manifest error), then, (i) if such Borrowing shall be requested in
Dollars or Canadian Dollars, then such Borrowing shall be made as an ABR
Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall be
requested in any Foreign Currency (other than Canadian Dollars), the LIBO Rate
shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Borrower and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency (other than Canadian Dollars).

 

(b)      If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)        the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or

 



 2 

 

 

(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for the applicable currency and such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective and any such Eurocurrency Borrowing shall be repaid or
(solely if such Eurocurrency Borrowing is denominated in Dollars) converted into
an ABR Borrowing on the last day of the then current Interest Period applicable
thereto, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars or Canadian Dollars, such Borrowing shall be made as an ABR Borrowing
and (iii) if any Borrowing Request requests a Eurocurrency Borrowing in a
Foreign Currency (other than Canadian Dollars), then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(c)       If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (b)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (b)(i)
have not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which an applicable
LIBO Screen Rate for any Agreed Currency may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
(A) endeavor to establish an alternate rate of interest to the LIBO Rate for
Loans denominated in Dollars, and (B) endeavor to establish an Alternative Rate
as described in clause (a) above for Loans denominated in Agreed Currencies
other than Dollars or Canadian Dollars, in each case, that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States in Dollars or such Agreed
Currency at such time, as applicable and shall enter into an amendment to this
Agreement to reflect such alternate rate or rates of interest and such other
related changes to this Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Rate); provided that, if such alternate rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, any such
amendment establishing an alternate rate of interest for Loans denominated in
Dollars shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date of receipt by the Lenders of a
draft of such amendment showing such changes and the alternate rate or rates of
interest, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest or
Alternate Rate, as applicable, shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for the applicable Agreed Currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing, and any Borrowing
Request for a Eurocurrency Borrowing in a Foreign Currency (other than Canadian
Dollars) shall, in each case, be ineffective and any such Eurocurrency Borrowing
shall be repaid or (solely if such Eurocurrency Borrowing is denominated in
Dollars or Canadian Dollars) converted into an ABR Borrowing on the last day of
the then current Interest Period applicable thereto, and (y) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars or Canadian Dollars, such
Borrowing shall be made as an ABR Borrowing.

 



 3 

 

 

(c)     Section 5.11 of the Credit Agreement is hereby amended to insert the
following new clauses (e) and (f) in appropriate alphabetical order:

 

(e)     The Borrower will provide to the Administrative Agent, from time to time
or concurrently with the delivery of the certificate of a Financial Officer of
the Borrower as required by Section 5.01(c), an updated version of Schedule 3.14
(provided that if there have been no changes to Schedule 3.14 since the previous
updating thereof required hereby, such updated version shall not be required).
For the avoidance of doubt, such updated Schedule 3.14 shall not be understood
to permit any action prohibited hereunder or constitute a waiver of any
provision contained herein.

 

(f)      The Borrower will provide to the Administrative Agent, concurrently
with the delivery of an executed supplement to the Security Agreement by any new
grantor thereunder, a supplement to Schedule 3.15 reflecting the financing
statement(s) naming such new grantor as debtor prepared for filing in connection
therewith. For the avoidance of doubt, such supplement to Schedule 3.15 shall
not be understood to permit any action prohibited hereunder or constitute a
waiver of any provision contained herein.

 

(d)     Section 6.01 of the Credit Agreement is hereby amended to amend and
restate clause (e) thereof in its entirety as follows:

 

(e)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, improvement, alteration or repair of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred (A) prior to or within
90 days after such acquisition or the completion of such construction,
improvement, alteration or repair or (B) between October 1, 2017 and December
31, 2018 and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $60,000,000 at any time outstanding;

 



 4 

 

 

(e)     Section 6.02 of the Credit Agreement is hereby amended to amend and
restate clause (a) thereof in its entirety as follows:

 

(a)     Liens on assets acquired, constructed, improved, altered or repaired by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred (A) prior to or
within 90 days after such acquisition or the completion of such construction,
improvement, alteration or repair or (B) between October 1, 2017 and December
31, 2018, (iii) the principal amount of the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing, improving, altering or repairing
such assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Subsidiary (other than, in respect of any
lease, under any one or more master lease agreements with same lessor or an
Affiliate thereof).

 

(f)     Section 9.02(b) of the Credit Agreement is hereby amended by inserting
the phrase “and subject to Section 2.14(c), Section 9.02(c) and Section 9.02(f)”
immediately after the phrase “Except as provided in Section 2.04 with respect to
an Incremental Term Loan Amendment” in the first sentence thereof.

 

(g)     The Letter of Credit Commitment Schedule to the Credit Agreement is
hereby amended to amend and restate the grid set forth thereon in its entirety
as follows:

 

Issuing Bank

Letter of Credit Commitment



JPMorgan Chase Bank, N.A. $62,750,000 Bank of America, N.A. $62,750,000 BMO
Harris Bank, N.A. $24,500,000

 

(h)     Schedule 3.14 to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Exhibit A.

 

2.      Conditions to Effectiveness. This Amendment shall be deemed to have
become effective as of the Closing Date, but such effectiveness shall be subject
to the following conditions precedent:

 

(a)     the Administrative Agent shall have received executed counterparts of
(i) this Amendment duly executed and delivered by the Borrower, the
Administrative Agent and the Lenders required to give consent thereto and (ii)
the Consent and Reaffirmation attached hereto as Annex I duly executed by each
Subsidiary Guarantor (the “Reaffirmation”);

 

(b)     the Administrative Agent shall have received such other documents,
instruments and agreements as the Administrative Agent may reasonably request;
and

 

(c)     the Administrative Agent shall have received all fees and expenses due
and payable on or prior to the date hereof in connection with this Amendment.

 

3.       Representation and Warranties. The Borrower hereby represents and
warrants that (i) this Amendment and the Credit Agreement, as amended hereby,
constitute its legal, valid and binding obligation and are enforceable against
it in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; (ii) all of the representations
and warranties of the Borrower set forth in the Credit Agreement, as amended
hereby, and the other Loan Documents are true and correct in all material
respects on and as of the date hereof (except to the extent such representations
or warranties specifically relate to any earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date) and (iii) no Default or Event of Default under
the Credit Agreement, as amended hereby, has occurred and is continuing on and
as of the date hereof.

 



 5 

 

 

4.       Effect on the Credit Agreement.

 

(a)     Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.

 

(b)     Except as specifically amended above, the Credit Agreement, the other
Loan Documents and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.

 

(c)     The execution, delivery and effectiveness of this Amendment shall
neither operate as a waiver of any rights, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any other
document executed in connection therewith.

 

5.       GOVERNING LAW. This Amendment shall be shall be governed by and
construed in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.

 

6.       Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the preparation, negotiation and
execution of this Amendment.

 

7.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

8.       Counterparts. This Amendment may be executed by one or more of the
parties on any number of separate counterparts and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A
facsimile copy or other electronic image (e.g., “PDF” or “TIF” via electronic
mail) of any signature hereto shall have the same effect as the original
thereof.

 

9.       Loan Document. The Borrower hereby agrees that this Amendment and the
Reaffirmation shall constitute Loan Documents for purposes of the Credit
Agreement and the other Loan Documents.

 

[Signature Pages Follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  MYR GROUP INC., as the Borrower       By /s/ Betty R. Johnson           Name:
Betty R. Johnson           Title: Senior Vice President, Chief Financial Officer
and Treasurer

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

  JPMORGAN CHASE BANK, N.A., individually as a
Lender, as an Issuing Bank and as Administrative Agent       By

/s/ Christopher L Collins

          Name: Christopher L Collins           Title: Authorized Officer

 

  JPMORGAN CHASE BANK, N.A. (TORONTO
BRANCH), as a Lender       By /s/ Christopher L Collins           Name:
Christopher L Collins           Title: Authorized Officer

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

  BANK OF AMERICA, N.A., individually as a
Lender, as an Issuing Bank and as Syndication Agent       By /s/ Steven K.
Kessler           Name: Steven K. Kessler           Title: Senior Vice President
      Bank of America, National Association
(Canada Branch), as a Lender       By /s/ Medina Sales de Andrade          
Name: Medina Sales de Andrade           Title: Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

  BMO Harris Bank N.A., individually as a Lender
and as an Issuing Bank       By /s/ Michael Gift           Name: Michael Gift  
        Title: Director       BANK OF MONTREAL, as a Lender       By /s/ Helen
Alvarez-Hernandez           Name: Helen Alvarez-Hernandez           Title:
Managing Director

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

  PNC Bank, National Association, as a Lender       By /s/ Kristin Lenda        
  Name: Kristin Lenda           Title: Senior Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

  WELLS FARGO Bank, National
Association, as a Lender       By /s/ Benjamin Livermore           Name:
Benjamin Livermore           Title: Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement

MYR Group Inc.

 



 

 

 

Exhibit A

 

Revised Schedule 3.14

 

[Attached]

 

 

 

 

Schedule 3.14 - Capitalization and Subsidiaries

 

(a) Borrower’s Subsidiaries       Name       The L. E. Myers Co.       Harlan
Electric Company       Sturgeon Electric Company, Inc.       Great Southwestern
Construction, Inc.       MYR Transmission Services, Inc.       E. S. Boulos
Company       MYR Equipment, LLC       MYR Real Estate Holdings, LLC       High
Country Line Construction, Inc.       GSW Integrated Services, LLC      
Sturgeon Electric California, LLC       Sturgeon Transmission Services, LLC    
  MYR Real Estate Holdings Alaska, LLC       MYR Group Construction Canada, Ltd.
      Northern Transmission Services, Ltd.       MYR Transmission Services
Canada, Ltd.       Huen Electric, Inc.

 

(b) Borrower’s Equity Interest                       Authorized Shares   Shares
Issued   Stock Ownership               4,000,000 preferred shares ($0.01 par
value)   None                   100,000,000 common shares ($0.01 par value)  
18,878,060 issued and 19,969,347 outstanding   418,581 - Management and Director
Ownership

 



 

 

 

(c) Type of Entity               Name   Type of Entity   MYR Group Inc.  
Delaware Corporation   The L. E. Myers Co.   Delaware Corporation   Harlan
Electric Company   Michigan Corporation   Sturgeon Electric Company, Inc.  
Michigan Corporation   Great Southwestern Construction, Inc.   Colorado
Corporation   MYR Transmission Services, Inc.   Delaware Corporation   E.S.
Boulos Company   Delaware Corporation   MYR Equipment, LLC   Delaware Limited
Liability Company   MYR Real Estate Holdings, LLC   Delaware Limited Liability
Company   High Country Line Construction, Inc.   Nevada Corporation   GSW
Integrated Services, LLC   Delaware Limited Liability Company   Sturgeon
Electric California, LLC   Delaware Limited Liability Company   Sturgeon
Transmission Services, LLC   Delaware Limited Liability Company   MYR Real
Estate Holdings Alaska, LLC   Delaware Limited Liability Company   MYR Group
Construction Canada, Ltd.   British Columbia, Canada Limited Company   Northern
Transmission Services, Ltd.   British Columbia, Canada Limited Company   MYR
Transmission Services Canada, Ltd.   British Columbia, Canada Limited Company  
Huen Electric, Inc.   Delaware Corporation

 

 

 

 

Annex I

 

CONSENT AND REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Amended and Restated Credit Agreement dated as of June
30, 2016 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MYR Group Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, N.A., as Administrative Agent for the Lenders (the “Administrative
Agent”), which Amendment No. 1 is dated as of September 28, 2018 (the
“Amendment”). Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement.
Without in any way establishing a course of dealing by the Lender, the
undersigned (i) consents to the Amendment, (ii) reaffirms its obligations under
the Subsidiary Guaranty, the Security Agreement and each and every other Loan
Document to which it is a party and (iii) reaffirms all Liens on the Collateral
which have been granted by it in favor of the Administrative Agent (for itself
and the other Holders of the Secured Obligations) pursuant to any of the Loan
Documents, and all filings made with a Governmental Authority in connection
therewith, and acknowledges and agrees that such Credit Agreement and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.

 

Dated: September 28, 2018

 

[Signature Page Follows]

 



 

 

 

HUEN ELECTRIC, INC.   GSW INTEGRATED SERVICES, LLC       By: /s/ Jennifer Harper
  By: /s/ Brandon Lark Name: Jennifer Harper   Name: Brandon Lark Title:
Treasurer   Title: President       THE L.E. MYERS CO.   STURGEON ELECTRIC
CALIFORNIA, LLC           By: /s/ Jennifer Harper   By: /s/ Mindie McIff Name:
Jennifer Harper   Name: Mindie McIff Title: Treasurer   Title: President      
HARLAN ELECTRIC COMPANY   STURGEON ELECTRIC COMPANY, INC.           By: /s/
Jennifer Harper   By: /s/ Jennifer Harper Name: Jennifer Harper   Name: Jennifer
Harper Title: Treasurer   Title: Treasurer       GREAT SOUTHWESTERN
CONSTRUCTION, INC.   MYR TRANSMISSION SERVICES, INC.           By: /s/ Brad
Munden   By: /s/ Brad Munden Name: Brad Munden   Name: Brad Munden Title:
Secretary & Treasurer   Title: Vice President, Secretary & Treasurer       E.S.
BOULOS COMPANY   MYR REAL ESTATE HOLDINGS, LLC           By: /s/ Jennifer Harper
  By: /s/ Michael Orndahl Name: Jennifer Harper   Name: Michael Orndahl Title:
Treasurer   Title: Vice President, Secretary & Treasurer       MYR EQUIPMENT,
LLC   HIGH COUNTRY LINE CONSTRUCTION, INC.           By: /s/ Mark Enos   By: /s/
Jennifer Harper Name: Mark Enos   Name: Jennifer Harper Title: Chief Executive
Officer & President   Title: Treasurer

 

Signature Page to Consent and Reaffirmation to

Amendment No. 1 to Amended and Restated Credit Agreement

 



 

 